BELCHER, Commissioner.
This is an extradition case.
Appellant sought his discharge by writ of habeas corpus filed in the Criminal District Court of 'Dallas County, Texas. After a hearing, appellant was remanded to the custody of the sheriff of Dallas County to be delivered to the agent of the State of Ohio, the demanding state, and from said order he appeals.
The statement of -facts ajppearing in the record cannot be considered because it was not filed in the trial court within the time required by Art. 759a, Sec. 4, Vernon’s Ann.C.C.P. Hughes v. State, Tex.Cr.App., 276 S.W.2d 813.
No formal bills of exception appear in the record.
All proceedings appear to be regular and nothing is presented for review.
The judgment is affirmed.
Opinion approved by the Court.